Determination unanimously confirmed and petition dismissed. Memorandum: Whether the inmate victim was cut on the leg intentionally or accidentally was a credibility issue for the Hearing Officer to resolve (see, Matter of Perez v Wilmot, 67 NY2d 615; Matter of McKins v Coughlin, 142 AD2d 987, Iv denied 74 NY2d 603). The Hearing Officer credited the victim’s version of the events, and there is substantial evidence in the record to support the determination of guilt. (Article 78 proceeding transferred by order of Supreme Court, Wyoming County, Dadd, J.) Present — Callahan, J. P., Denman, Pine, Balio and Davis, JJ.